Citation Nr: 0908424	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hiatal hernia with gastroesophageal 
reflux disease (GERD).  

2. Entitlement to an evaluation in excess of 30 percent for 
the service-connected panic disorder.  




REPRESENTATION

Appellant represented by:	Maine Veterans' Services





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1978 and from June 1987 to March 2005.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO rating decision.  

the Board notes upon review of the claims file that the 
Veteran claimed having acute gastritis due to her service-
connected panic disorder.  This matter is referred to the RO 
for appropriate action.  

In a February 2008 rating decision, the RO increased the 
evaluation for the service-connected panic disorder to 30 
percent, effective on March 19, 2007.  However, inasmuch as a 
rating higher than 30 percent is available, and inasmuch as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the increased rating claim 
for service-connected panic disorder, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In June 2006, the Veteran filed a petition to reopen her 
service connection claim.  However, the Veteran's statement 
was unclear as to whether she was seeking to reopen her claim 
of service connection for diverticulitis, previously denied 
in an April 2006 rating decision.  In the statement, the 
Veteran also claimed service connection for acute gastritis.  

Since these issues have not been developed or certified for 
appellate consideration, they are not presently before the 
Board and must be referred to the RO.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in November 2007.  

The Board notes that the Veteran also appeared to raise a 
claim for a total compensation rating based on individual 
unemployability (TDIU) during her November 2007 hearing.  
Since the issue has not been developed or certified for 
appellate consideration, it is not presently before the Board 
and must be referred to the RO.  

The issue of an increased evaluation for the service-
connected panic disorder is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected hiatal hernia with GERD is shown to 
be productive of a disability picture that more nearly 
approximates that of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation, 
but not more, for the service-connected hiatal hernia with 
GERD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.20, 1.113, 4.114 including Diagnostic Code 7346 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
herein decided has been accomplished.  

In a July 2006 letter, the RO advised the Veteran that a 
disability rating may be changed if there are changes in the 
condition, and that in rare instances VA can assign a 
disability level other than those found in the rating 
schedule if the impairment is not adequately covered by the 
schedule.

Further, in September 2007, during the pendency of the 
appeal, the RO sent the Veteran a letter informing her that 
to establish entitlement to an increased rating for a 
service-connected disability, the evidence must show that the 
condition has become worse.

The Veteran had ample opportunity to respond before the 
issuance of the June 2008 Supplemental Statement of the Case 
(SSOC), regarding an increased evaluation for service-
connected hiatal hernia with GERD.  The Board accordingly 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support her claim for an 
increased evaluation and has been afforded ample opportunity 
to submit such information and evidence.  

The July 2006 letter, cited above, also advised the Veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include service records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  The letter also advised the 
Veteran that she must provide enough information about the 
records to allow VA to request them from the person or agency 
having them, and advised the Veteran that it was her 
responsibility to make sure VA received the records.

Therefore, the Board finds that the July 2006 RO letter also 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the Veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.

In that case, the Court determined that VA failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any lack of full pre- adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed before 
the case was readjudicated as reflected in the June 2008 
SSOC.

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim herein decided, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
Veteran or her representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that in rating cases a claimant must be informed of the 
rating formulae for all possible schedular ratings for 
applicable rating criteria.  In this case, the RO notified 
the Veteran of the applicable rating formulae in the August 
2007 Statement of the Case (SOC), which suffices for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the July 2006 RO letter cited above.  

In this case, a May 2008 RO letter satisfies the requirements 
of Vazquez-Florez in that the letter advised the Veteran that 
VA uses a published schedule for rating disabilities, 
determines the rating assigned and that evidence considered 
in determining the disability rating includes the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment, and specific tests or measurement results.  

The Board accordingly finds that the Veteran has received 
notice of the requirements for a higher rating as articulated 
in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  

The Veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the Veteran as having relevant records have all been obtained 
and associated with the claims file.  Neither the Veteran nor 
her representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.  

Further, the Veteran had a VA examination in October 2006 for 
the purpose of evaluating her hiatal hernia with GERD.  

The Veteran has not asserted, and the evidence does not show, 
that her symptoms have increased in severity since that 
evaluation.  The Board accordingly finds that remand for a 
new VA examination is not required at this point.  See 38 
C.F.R. § 3.159(c)(4).  

Finally, the Veteran has been advised of her entitlement to 
testify personally before the RO and before the Board in 
regard to the claim herein decided.  However, she has chosen 
not to participate in such a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claim herein decided.  


II.  Analysis

The Veteran has asserted that an evaluation in excess of 10 
percent for the service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD) is warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that in claims for increased rating VA must 
consider that a claimant may experience multiple distinct 
degrees of disability, resulting in different levels of 
compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be assigned for different time periods. The Board's 
adjudication of that claim, accordingly, meets the 
requirements of Hart.  

Further, in reviewing a claim for a higher rating, VA must 
consider all potential applications of Title 38 C.F.R., 
whether or not raised by the Veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Then, based on the 
facts of the particular case, VA must determine which 
Diagnostic Code(s) (DC) is most appropriate for application 
in the Veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995);  Butts v. Brown, 5 Vet. App. 532, 538 (1993).   

In this case, the Veteran's service-connected hiatal hernia 
with GERD is rated under DC 7346.  See 38 C.F.R. §§ 4.113, 
4.114.

According to DC 7346, a 60 percent evaluation is assigned for 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.

A 30 percent evaluation is assigned for hiatal hernia with 
persistently recurrent epigastria distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

The Board notes that terms such as "severe," 
"considerable," and "of lesser severity" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.  

The evidence in this case for the period under appeal 
includes private (non-VA) medical records, a VA examination, 
and the Veteran's lay assertions.  

With regard to the private medical records, the evidence 
includes an October 2005 hospital discharge summary 
explaining that the Veteran presented to the emergency room 
(ER) with a usual episode of recurrent nausea and vomiting; 
she was pain free during her stay.  

In addition, the Veteran's private treating physician, Dr. 
RC, in two examination reports from October 2005 and December 
2005, noted that the Veteran denied nausea, vomiting, 
heartburn, dysphagia and melena.  

In October 2006, the Veteran underwent a VA examination.  
After reviewing the Veteran's claims file and documenting the 
relevant medical history, the examiner noted the Veteran's 
current complaints.  

In particular, the Veteran denied having dysphagia, 
hematemesis and melena, but reported some right upper 
quadrant pain.  The Veteran also explained that she had 
constant reflux, which was controlled by medication, and 
"rare" regurgitation, occurring approximately once per 
month.  She had four episodes of nausea and vomiting in the 
past 6 months, which the Veteran's physician associated with 
(service-connected) anxiety.  

The examiner also performed a thorough clinical examination.  
On physical examination, the examiner found no bright red 
blood per rectum.  Based on the examination, the examiner 
provided a diagnosis of moderate hiatal hernia with reflux.  

An accompanying upper GI series study showed a small to 
moderate sliding gastroesophageal hiatal hernia with reflux.  

The Board has also considered the Veteran's lay statements of 
record. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report on that of which he or she has 
personal knowledge).  

In particular, she testified before the RO's Decision Review 
Officer in November 2007.  She denied experiencing pain or 
trouble swallowing, but noted some heartburn.  In addition, 
she explained that she sometimes woke up with nausea, which 
might lead to vomiting.  According to the Veteran, these 
episodes occurred 5 to 6 times in the prior 2 months, and 
caused her to miss several days of work.  

In reviewing the medical and lay evidence above, the Board 
finds that the service-connected disability picture more 
nearly resemble the criteria for the assignment of a 30 
percent evaluation.  

In particular, the evidence shows persistently recurrent 
epigastric distress with regurgitation, pyrosis, and 
accompanied by radiating pain and her assertions consistent 
with the reflux causing considerable impairment of health.  
Accordingly, the criteria for assignment of a 30 percent 
evaluation are met.  

The Board has considered whether the next higher (60 percent) 
evaluation is appropriate.  The evidence does not show hiatal 
hernia with symptoms of pain, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
Therefore, a rating higher than 30 percent is not warranted 
under DC 7346.  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that the Veteran's symptoms have not exceeded the 
criteria for assignment of a 30 percent rating throughout the 
course of the appeal, staged ratings are not appropriate.  
See id.  

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.   

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id .  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating of  30 percent, but not higher for the 
service-connected hiatal hernia with gastroesophageal reflux 
disease is granted, subject to the regulations governing the 
payment of VA monetary benefits.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's increased rating claim for service-connected 
panic disorder must be remanded.  

To clarify, the Board will review the procedural history of 
the remanded claim.  The RO received a new claim from the 
Veteran in June 2006, seeking to "reopen her [service 
connection] claim to include acute gastritis" as a service-
connected disability.  

In the November 2006 rating decision on appeal, the RO 
adjudicated the claim as "panic disorder with acute 
gastritis," and denied an evaluation in excess of 10 
percent.  The Veteran submitted an NOD in March 2007.  She 
specified that she disagreed with the November 2006 rating 
decision specifically regarding "her service connected panic 
disorder under Diagnostic codes [sic] 9412."  

The record appears to show that sometime in August 2007, the 
RO realized that the Veteran's claim for an increased 
evaluation for service-connected panic disorder was 
independent of the claim of service connection for acute 
gastritis.  Accordingly, the RO issued a VCAA notice letter 
for the issue of an increased rating for the service-
connected panic disorder.  In a February 2008 rating 
decision, the RO assigned a 30 percent evaluation for the 
service-connected panic disorder.  

As noted in the introduction, a rating higher than 30 percent 
is available for the service-connected panic disorder, so the 
issue remained in appellate status following the February 
2008 rating decision.  See AB, 6 Vet. App. at 38.  In such 
cases (when the Veteran has filed an NOD, but there is no SOC 
on file for that issue), the Board must remand, not refer, 
the issue to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).   

Accordingly, a remand is required in order to comply with due 
process requirements.  See Manlincon, 12 Vet. App. at 240-
241.

Thereafter, the RO should return the claim to the Board only 
if the Veteran perfects her appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send the Veteran a 
letter advising her of the elements to 
establish entitlement to an increased 
rating, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The letter should advise the 
Veteran of the respective duties of VA 
and a claimant in procuring evidence, and 
should invite the Veteran to provide VA 
with any evidence in her possession 
relevant to her claim that is not already 
of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.   All records/responses 
obtained should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO must take the appropriate 
steps to issue the Veteran a Statement of 
the Case (SOC) addressing the issue of an 
increased evaluation for service-
connected panic disorder.  This issuance 
must include all relevant laws and 
regulations, and a complete description 
of the Veteran's rights and 
responsibilities in perfecting an appeal 
in these matter.  Thereafter, if the 
Veteran files a timely Substantive Appeal 
on the remanded issue, the RO should 
undertake any indicated development and 
adjudicate the claim in light of the 
entire evidentiary record, issue an SSOC, 
if appropriate.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


